Citation Nr: 0827105	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bipolar disorder with depression and psychotic 
features (also claimed as schizoaffective disorder).  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for tinnitus.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington and a June 2006 decision of the VA RO in 
Portland, Oregon.  

The veteran testified before the undersigned at a 
Videoconference Board hearing in July 2008.  A transcript of 
this proceeding is of record.

The issues of entitlement to service connection for bipolar 
disorder with depression and psychotic features (also claimed 
as schizoaffective disorder), bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bipolar disorder 
with depression and psychotic features, bilateral hearing 
loss, and tinnitus in a September 2003 rating decision and 
properly notified the veteran, who did not initiate an appeal 
of that decision.

2.  The September 2003 rating decision is the last final 
decision prior to the veteran's requests to reopen his claims 
in March 2005, April 2005, and March 2006. 

3.  Evidence received since the September 2003 rating 
decision regarding the veteran's claims for service 
connection for a psychiatric disorder, bilateral hearing 
loss, and tinnitus is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claims.

4.  During the July 2008 Videoconference Board hearing the 
veteran indicated that he wished to withdraw his appeal 
concerning the issue of service connection for PTSD and 
submitted a signed statement to that affect.   


CONCLUSIONS OF LAW

1.  The September 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
September 2003 rating decision and the claims of entitlement 
to service connection for a psychiatric disorder, bilateral 
hearing loss, and tinnitus are reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran concerning the issue of entitlement to service 
connection for PTSD are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
current psychiatric disorder, bilateral hearing loss, and 
tinnitus are related to his service with the United States 
Army from January 1970 to December 1972.  Specifically, he 
contends that he was exposed to excessive noise in service 
while assigned to an Artillery Battery.  The veteran 
attributes his current hearing loss and tinnitus to this 
acoustic trauma.  The veteran also contends that he was seen 
in service for psychiatric problems and that he has continued 
to have psychiatric problems since his discharge from 
service.

New and Material Evidence to Reopen Claim

The veteran submitted an original claim for service 
connection for left ear hearing loss in April 1995.  The RO 
denied this initial claim in an October 1995 rating decision, 
noting that there was no indication of hearing loss on his 
separation examination.  The veteran submitted a notice of 
disagreement (NOD) as to the November 1972 decision but did 
not perfect a timely appeal.  

In February 2000, the veteran filed another claim, this time 
for service connection for bilateral hearing loss and 
tinnitus.  By rating decision dated in May 2000, the RO 
reopened the previously denied claim of service connection 
for left ear hearing loss but denied service connection for 
bilateral hearing loss and tinnitus, finding that there was 
no nexus between the veteran's current hearing loss/tinnitus 
and service.  

In January 2003, the veteran filed yet another claim, this 
time for service connection for bilateral hearing loss, 
tinnitus, and a psychiatric disorder.  In conjunction with 
this claim, the veteran underwent VA audiological and 
psychiatric examinations in June 2003.  By rating decision 
dated in September 2003, the RO confirmed and continued the 
previous denials of service connection for bilateral hearing 
loss and tinnitus, based on the negative nexus opinion 
contained in the June 2003 VA audiological examination 
report.  The RO also denied service connection for bipolar 
disorder with depression, psychotic features, finding that 
there was no nexus between the veteran's current psychiatric 
disorder and service.  
  
Although the RO provided notice of the above mentioned 
denials, the veteran did not initiate an appeal of any of 
these decisions.  Therefore, the RO's decisions of October 
1995, May 2000, and September 2003 are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).  

The veteran submitted a claim for service connection 
schizoaffective disorder in March 2005, a claim for tinnitus 
in April 2005, and claim for bilateral hearing loss in March 
2006.  By rating decision dated in July 2005 the RO concluded 
that the veteran failed to submit new and material evidence 
to reopen previously denied claims for a psychiatric disorder 
and tinnitus.  In correspondence dated in June 2006, the RO 
also found that the veteran had failed to submit new and 
material evidence regarding his claim for hearing loss.  The 
veteran submitted Notice of Disagreements (NODs) in July 2005 
and July 2006 and timely perfected appeals in July 2006 and 
February 2007.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's July 2005 and June 
2006 decisions found that there was no new and material 
evidence to reopen the claims, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that evidence 
received since the September 2003 rating decision is new and 
material.  Specifically, an August 2005 statement from 
Hearing Aid Specialists states that the veteran's current 
hearing loss is due to artillery shooting during military 
service.  Also in a June 2005 statement Mr. J.L.B., who 
claims to have worked at the "Mental Hygiene Clinic" during 
the veteran's military service, described the veteran as 
being "quite troubled" and "only marginally functioning as 
a solider" and stated that the veteran was treated for 
behavior dysfunction stemming from depression, inferiority 
issues, and schizoid behaviors and ideation.  Finally, 
various other statements from the veteran's wife and fellow 
service members dated in April and June 2005 relate the 
veteran's current hearing loss, tinnitus, and psychiatric 
disorder to service.  Assuming the credibility of this 
evidence for the purposes of reopening, see Justus, supra, 
the additional evidence is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

Withdrawal of Claim for Service Connection for PTSD

During the July 2008 Videoconference Board hearing, the 
veteran indicated that he wished to withdraw his appeal 
concerning the issue of service connection for PTSD and he 
submitted a signed statement as to his intent at the hearing.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal concerning the issue of service 
connection for PTSD, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and it is dismissed.




ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for bipolar 
disorder with depression and psychotic features (also claimed 
as schizoaffective disorder), the claim is reopened.  To this 
extent, the appeal is granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.  To this extent, the 
appeal is granted.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for tinnitus, the 
claim is reopened.  To this extent, the appeal is granted.

The appeal concerning entitlement to service connection for 
PTSD is dismissed.


REMAND

New and material evidence has been received to reopen the 
claims for service connection and after ensuring compliance 
with the duty to assist, the claims must be readjudicated on 
a de novo basis.

The veteran's service medical records show complaints of left 
ear hearing loss in February 1972.  An audiological 
examination was performed showing the following:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
5 dB
10 dB
10 dB
Left 
Ear
20 dB
15 dB
25 dB
40 dB

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385 (2007).  Therefore, it appears that the veteran had 
left ear hearing loss pursuant to 38 C.F.R. § 3.385 during 
service.  However, upon separation from service in December 
1972 the veteran's hearing was reportedly:

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20 dB
10 dB
10 dB
20 dB
Left 
Ear
5 dB
5 dB
20 dB
10 dB

In June 2003, the veteran was afforded a VA audiological 
examination.  The examiner diagnosed the veteran with 
moderately severe high frequency sensorineural hearing loss 
and opined that it was unlikely that the veteran's current 
hearing loss is related to his military service as he had 
hearing within normal limits upon separation from service.  
However, the June 2003 VA examiner never discussed the 
complaints and findings of left ear hearing loss in February 
1972.  The Board also points out that even though disabling 
hearing loss may not be demonstrated at separation, a veteran 
may nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

An April 2005 private audiological report includes the 
veteran's complaints of tinnitus; however, there is no 
comment as to the etiology.  An August 2005 statement from 
Hearing Aid Specialists states that the veteran's current 
hearing loss is due to artillery shooting during military 
service.  

Also, the veteran's service medical records show complaints 
of anxiety and depression in October and November of 1971.  
Furthermore, in a June 2005 statement Mr. J.L.B., who claims 
to have worked at the "Mental Hygiene Clinic" during the 
veteran's military service, described the veteran as being 
"quite troubled" and "only marginally functioning as a 
solider" and stated that the veteran was treated for 
behavior dysfunction stemming from depression, inferiority 
issues, and schizoid behaviors and ideation.  The record also 
shows that the veteran has been treated for various 
psychiatric disorders since 1994, approximately 14 years 
after service.  He currently has a diagnosis of 
schizoaffective disorder.  

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current bilateral hearing loss, 
tinnitus, and psychiatric disorders, VA examinations to 
include opinions as to the etiology of the claimed conditions 
are required.  38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
the current nature and likely 
etiology of any bilateral hearing 
loss and tinnitus.  

The claims folder must be made 
available to the examiner for review 
and any indicated studies should be 
performed.  The examiner's attention 
is directed to the February 1972 
complaints of left ear hearing loss 
in service, the December 1972 
separation examination and the August 
2005 statement from Hearing Aid 
Specialists relating the veteran's 
current hearing loss/tinnitus to 
noise exposure while in the military.  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that any 
hearing loss and tinnitus found to be 
present is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed 
must also be provided. 

2.  Schedule the veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of the claimed psychiatric 
disorders.  

The claims folder must be made 
available to the examiner for review 
and any indicated studies should be 
performed.  The examiner's attention 
is directed to the October and 
November 1971 complaints of anxiety 
and depression in service and 
statements dated in April 2005, June 
2005, and August 2005 from the 
veteran's wife and fellow service 
members.  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that any 
currently demonstrated psychiatric 
disorder is etiologically related to 
the veteran's military service.  The 
rationale for all opinions expressed 
must also be provided. 

3.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


